United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2235
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Fernando Rios-Serna,                    *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: January 5, 2006
                                Filed: January 11, 2006
                                 ___________

Before MELLOY, HANSEN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Fernando Rios-Serna pleaded guilty to conspiring to distribute and possess with
intent to distribute at least 500 grams of methamphetamine, in violation of 21 U.S.C.
§ 846. The district court1 sentenced him at the bottom of the advisory Guidelines
range to 108 months in prison and 5 years of supervised release. On appeal, his
counsel has moved to withdraw and filed a brief under Anders v. California, 386 U.S.
738 (1967). For the reasons discussed below, we grant counsel’s motion and affirm.



      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
       Counsel argues that the sentence imposed is unreasonable under the standard
of review announced in United States v. Booker, 543 U.S. 220 (2005). However, a
sentence within the advisory Guidelines range is presumptively reasonable, and we
conclude that Rios-Serna has not satisfied his burden to rebut that presumption of
reasonableness. See United States v. Lincoln, 413 F.3d 716, 717-18 (8th Cir. 2005),
cert. denied, 2005 WL 3067440 (U.S. Dec. 12, 2005) (No. 05-7506).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues for appeal. Accordingly, we grant
counsel’s motion to withdraw, and we affirm the judgment of the district court.
                      ______________________________




                                        -2-